BROWN, District Judge.
When the Daltons abandoned their right of possession to the land along the sea front, running south from the mission monument, for a street, without finding any boundaries whatsoever to the land so abandoned, •then the occupation by the Daltons of other portions of the tract having no boundaries fixed therefor, would give them no right of possession whatsoever over lands wholly unoccupied. Regally speaking, as he had no boundaries to his southern line bordering on the street at the water line — and none have been testified to by Dalton — he had no possession or right of possession of any of the lands south of the ground actually occupied by him, viz., by the Dalton building. In any view of the case, under the facts or the law, it does not seem that Dalton has any claim whatsoever upon the land in question, and the temporary injunction heretofore granted by the court will be made perpetual by proper order, to be entered of record in the case; and it is so ordered.